OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-3181 Federated Short-Intermediate Duration Municipal Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated Short-Intermediate Duration Municipal Trust There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named fund was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Short-Intermediate Duration Municipal Trust By (Signature and Title)* /s/John B. Fisher John B. Fisher President - Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
